I respectfully dissent from the majority's opinion for the following reasons. The state's evidence proved that appellant did not use the money from Pesek to purchase materials for her basement; however, the evidence did not show that appellant intended to intended to deceive Pesek. In fact, the evidence shows that appellant continued working at Pesek's house after taking the money, albeit, doing different projects than originally planned. See State v. Metheney (1993),87 Ohio App.3d 562 (holding that nonpayment on a contract alone is insufficient to prove intent to deceive); State v. Keith
(1999), 136 Ohio App.3d 116 (noting that when no criminal intent is present and money is owed on a contract, a civil case should be filed) (Painter, J. dissenting).
Accordingly, I would reverse the court's judgment and discharge appellant's community control sanctions.